COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        C Lugrand Dawkins Enterprises, LLC v. Wanderstay Hotels
                            LLC DBA Wanderlust Houston

Appellate case number:      01-18-00909-CV

Trial court case number:    2018-39075

Trial court:                189th District Court of Harris County

        Appellee, Wanderstay Hotels LLC DBA Wanderlust Houston, has filed a motion
to dismiss the appeal, “affirm the trial court’s judgment and/or for [d]amages for
[f]rivolous appeal,” asserting that a reporter’s record has not been timely filed in the
appeal. A reporter’s record was filed in this Court on November 27, 2018. See TEX. R.
APP. P. 35.1(b), 35.3(c). The motion is denied.
       It is so ORDERED.

Judge’s signature: __/s/ Terry Jennings___
                    Acting individually  Acting for the Court


Date: _December 13, 2018___